—Determination unanimously modified on the law and as modified confirmed without costs in accordance with the following Memorandum: The misbehavior report, together with petitioner’s admissions, constitutes substantial evidence to support the determination that petitioner violated inmate rules 113.11 (7 NYCRR 270.2 [B] [14] [ii]) and 114.10 (7 NYCRR 270.2 [B] [15] [i]; see, People ex rel. Vega v Smith, 66 NY2d 130, 139). Respondent concedes, however, that the determination of guilt of a third charge must be expunged. Petitioner has already served the penalty. Thus, we modify the determination and grant the petition in part by annulling the determination that petitioner violated inmate rule 113.10 (7 NYCRR 270.2 [B] [14] [i]) and directing that all references thereto be expunged from petitioner’s institutional record. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Pigott, Jr., P J., Pine, Scudder and Lawton, JJ.